UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6579



EDWIN ALSTON,

                                               Plaintiff - Appellant,

          versus


OFFICER LAWRENCE;    LIEUTENANT   BUSH;    WARDEN
RUSHTON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Dennis W. Shedd, District Judge.
(CA-99-244-9-19RB)


Submitted:   June 15, 2000                    Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin Alston, Appellant Pro Se.    Steven Michael Pruitt, BURNS,
MCDONALD, BRADFORD, PATRICK & TINSLEY, Greenwood, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edwin Alston appeals the district court’s grant of summary

judgment to the Appellees and dismissing his civil rights com-

plaint. We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    See Alston v. Lawrence, No. CA-99-244-9-19RB

(D.S.C. Apr. 3, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2